Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 1 of 17 Page ID #:271




                 EXHIBITS A-C
Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 2 of 17 Page ID #:272
Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 3 of 17 Page ID #:273




                   EXHIBIT A-1
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 4 of 17 Page ID #:274



1                                         Ex. A-1
2             August 31, 2019 Ofc. Green’s BWV – Transcript Excerpts
3

4    2:01–2:44
5    Ofc. Green: Step to the wall, sir.
6    Ofc. Moore: Step out of the car. Stand next to your friend for me.
7    Turn around.

8    Ofc. Green: Turn around. Face the wall. Hands behind your back.
9    Defendant: Why?
10   Ofc. Green: Cuz we’re asking you to, that’s why. [Pause] You should
11   put that cigarette down, boss. Drop it. [Defendant takes another drag

12   and then drops the cigarette.] I--Okay. You have any weapons on you

13   man? Weapons?

14   Defendant: No.
15   Ofc. Green: Guns, knives, anything like that?
16   Defendant: Why? No.
17   Ofc. Green: It’s just a question for my safety. You on parole or
18   probation?

19   Defendant: No.
20   Ofc. Green: Okay, no. You mind if I check and make sure you got no
21   guns?

22   Defendant: Yeah.
23   Ofc. Green: Okay. [Finds gun in defendant’s pants.] Hey get on the
24   fucking ground.

25   //

26   //

27   //

28   //
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 5 of 17 Page ID #:275



1    9:15-9:58
2    Ofc. Moore: [To H.K] Why do you have so much cash budy?
3    H.K.: [unintelligible]
4    Ofc. Moore: You have all that-- That’s a lot of money.
5    H.K.: [unintelligible]
6    Ofc. Moore: I’m sorry what?
7    Keloyan: [unintelligible]

8    Ofc. Green: Thousand dollars in cash? Why you got a thousand dollars
9    in cash boss?

10   H.K.: Gamble
11   Defendant: We gamble
12   Ofc. Green: You gamble? It has nothing to do what’s in that cigarette
13   pack?

14   Defendant: [unintelligible] shooting dope. Doing drugs.
15   [unintelligible] look like a drug addict. Check my arm. You can see

16   it.

17   Ofc. Green: Okay. I don’t believe that.
18   Defendant: You don’t believe that? Okay. Look at my [unintelligible]
19   then.

20   Ofc. Green: Okay, I believe that you’re selling, is what I believe
21   you’re doing.

22   Defendant: No I’m not.
23   Ofc. Green: Okay, well that’s a lot for one person.
24   Defendant: It’s an ounce. Not one person. There are a few people who
25   smoke it.

26

27

28

                                           2
Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 6 of 17 Page ID #:276




                   EXHIBIT B-1
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 7 of 17 Page ID #:277



1                                      Exhibit B-1
2          October 30, 2019 Ofc. Castaneda’s BWV – Transcript Excerpts
3    01:50-04:55
4    Ofc. Bautista: Hey guys, how you doing?
5         [Dogs barking, unintelligible]

6    Ofc. Castaneda: Sup, man.      Hey, we’re stopping you . . . your things
7    are all blacked out.      Your, your plate.

8    Defendant: We painted yesterday, the rims and the, the license plate
9    . . .[unintelligible]

10   Ofc. Castaneda: Alright. You have your ID?
11   Defendant: I don’t have my driver’s license with me but I can give my
12   information.

13   Ofc. Castaneda: Alright.      Well, what’s your name?
14   Defendant: Raymond.
15   Ofc. Castaneda: The car registered to you?
16   Defendant:    Yes, the car is registered . . . [radio chatter] no, the
17   car registered to Gaugy [unintelligible] but for auto shoot, for auto

18   sales.

19   Ofc. Castaneda:     You got the registration?       The paperwork?
20   Defendant: [unintelligible] But you can verify, sir.           It’s not in the
21   car, the registration.      But car is insurance.

22   Ofc. Castaneda:     Okay, go ahead and put your cigarette out.          I’m
23   gonna have you step out.

24   Defendant: Why?
25   Ofc. Castaneda:     Go ahead and step on out.
26   Defendant: Why?

27   Ofc. Castaneda: Cause you don’t have your registration, you don’t
28   have your ID.    So leave your stuff there. [Pause.]         I’m gonna have
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 8 of 17 Page ID #:278



1    you step out, you’re not under arrest.         You don’t have your

2    registration, you don’t have your ID – I’m gonna figure out where

3    it’s at.

4    Defendant: No problem.
5    Ofc. Castaneda: Turn around.       Go ahead and turn around. Put your
6    hands out here, man. You’re not under arrest.

7    Defendant: Why you hand--
8    Ofc. Castaneda:     --Huh?   Put them together.      Just relax, man!
9    Defendant: No, why are you--
10   Ofc. Castaneda: --Relax, relax!        I’m gonna tell you what I’m gonna
11   do.   You’re not under arrest.      You’re just making it a bigger deal.

12   Lee knows me.

13   Defendant: [unintelligible]
14   Ofc. Castaneda: Yeah.      Isn’t that Lee over there?       That’s Mr. Lee
15   over there, right?

16   Lee: [unintelligible]
17   Defendant: --Oh... What, ok, but this is my car, sir--
18   Ofc. Castaneda: Okay, okay, relax.        You’re making it worse for
19   yourself, you’re making . . . you’re making me nervous, man.

20   Defendant: Could you please [unintelligible]
21   Ofc. Castaneda: What?
22   Defendant: Come on, sir. What are you looking for?
23   Ofc. Castaneda: You don’t have anything on you, right?            Is this your
24   ID in here?

25   Defendant:    No, that’s not my ID.
26   Ofc. Castaneda: Alright, I’m gonna grab your stuff right here. I
27   think your ID is gonna be in here.

28   Defendant: [unintelligible]
                                           2
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 9 of 17 Page ID #:279



1    Ofc. Castaneda: [to Ofc. Bautista] You can get him out, put handcuffs
2    on him.

3         [Radio chatter]

4    Ofc. Castaneda: Is your ID in here?
5    Defendant: No, it’s not.
6    Ofc. Castaneda: What’s in here?
7    Defendant: That, that’s my card, there is a card, sir.
8    Ofc. Castaneda: Okay, come here.          [Pause.]
9    Ofc. Bautista: [unintelligible] No, you’re not, I said you’re not
10   under arrest.

11   Ofc. Castaneda: There’s no plates here.          You can’t even seem ‘em.
12   Defendant: I painted yesterday.        The, the ...[unintelligible] you can
13   verify --

14   Ofc. Castaneda: --Okay. I’m telling you what’s going on, man.             You’re
15   not under arrest.     You’re just being a little shady so it’s easier

16   for me to deal with you in handcuffs.

17   Defendant: It’s just, I’m scared--
18   Ofc. Castaneda: Alright, now you’re not scared, right? I’m not being
19   an asshole.    You don’t have an ID, you don’t have registration--

20   Defendant: I understand sir, you can verify--
21   Ofc. Castaneda: --there’s two of you guys and there’s two of us.                I’m
22   gonna have to go look for your registration and your--

23   Defendant: -- I don’t have registration.          You can verify, run the VIN
24   number, you can run my name.       That’s it.

25   Ofc. Castaneda: Okay, okay.
26   //

27   //

28   //

                                           3
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 10 of 17 Page ID #:280



1    06:30-08:10
2    Defendant: Okay, can I give my information?          Raymond Ghaloustian.
3    Ofc. Castaneda: So you don’t have ID anywhere?
4    Defendant: No sir.
5    Ofc. Castaneda: So all this stuff doesn’t belong to you?
6    Defendant: Yes it is belong to me. There’s . . . that’s my brother--
7    Ofc. Castaneda: What’s your last name?
8    Defendant: Raymond. Last name, Ghaloustian. G-H-A-L-O-U-S-T-I-A-N.
9    First name, Raymond.

10   Ofc. Castaneda: Spelled regular? R-A-Y--
11   Defendant:--M-O-N-D.
12   Ofc. Castaneda:     Your ID number?
13   Defendant: D-2-8-5-2-6-5-6.
14   Ofc. Castaneda: Your birthday?
15   Defendant: I have to register on a class . . . judge gave me
16   community service.
17   Ofc. Castaneda: What did you get arrested for?
18   Defendant:    Uh, uh, petty theft.
19   Ofc. Castaneda: Petty theft?        What’s your birthday?
20   Defendant:    12-16-1974.
21   Ofc. Castaneda: 12...?
22   Defendant: 12-16-1974.
23   Ofc. Castaneda: 74.
24   Defendant: Yes, sir.
25   Ofc. Castaneda: And this car is registered to you?
26   Defendant: No, this car is registered to Gaugy, you know, the
27   [unintelligible] but ..this auto sales.          You can call and verify.        My

28   name is Raymond, they know me.

                                            4
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 11 of 17 Page ID #:281



1    Ofc. Castaneda: And there’s nothing in the car that can show that the
2    car belongs to you or to whoever it does?

3    Defendant: No, no, no –
4    Ofc. Castaneda: --So you’re driving around with no insurance, no
5    registration --

6    Defendant: No, insurance, it is under Gaugy name.
7    Ofc. Castaneda: Where is it at?        Where is it at?
8    Defendant: You can verify, car is insured, under my brother’s --.
9    Ofc. Castaneda:     So where is it at?      Am I gonna find it in the glove
10   compartment?

11   Defendant:    Glove compartment?      I’m sorry . . .
12   Ofc. Castaneda: The insurance?        Where am I gonna find it?
13   Defendant:    It’s...it’s in the cell phone pictures.
14   Ofc. Castaneda: Nothing in the car?
15   Defendant: No, but it in the cell phone. Insurance is ...is for
16   Progressive, sir.      Progressive insurance, under Gaugy

17   [unintelligible].      You can verify the car, sir.       Nothing is stolen,

18   sir, go look at it.      Make sure, it’s alright.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                            5
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 12 of 17 Page ID #:282



1    1:06:15-1:10-00
2    Ofc. Castaneda:     Alright, buddy.        Is there anything on you I should
3    know about?

4    Defendant:    I got to talk to you.
5    Ofc. Castaneda: Yeah, yeah, we’ll talk, I just got to take everything
6    out.   Here, you can stand right up here.         Here, stand here.     [Pause.]

7    I know your friend over here in front of us has cameras, so I don’t

8    want him to be hearing us.       He didn’t come out to save you, man.            He

9    didn’t come out to save you.

10   Defendant: I know.
11   Ofc. Castaneda: He looks out for himself all the time. [Pause] Hey
12   what’s in here?     Are there gonna be more cards?        Aww, man, you should

13   have--

14   Defendant: --Oh my god, yeah.
15   Ofc. Castaneda:     Aww, man you should have gotten rid of these before
16   I got you out of the car.

17   Defendant:    No, it’s not stolen . . .
18   Ofc. Castaneda:     Alright.    This guy looks like you, huh?        Who’s this?
19   Was that you when you were younger?

20   Defendant: No.
21   Ofc. Castaneda: Alright.       Who put it in your pocket?
22   Defendant: [unintelligible]
23   Ofc. Castaneda: Why?      Who’s this?
24   Defendant: That’s my, uh, uncle.
25   Ofc. Castaneda: Oh, okay.
26   Defendant: Like. . . my, like –
27   Ofc. Castaneda: He looks like me though.
28   Ofc. Bush:    Where did you find that ID at?
                                            6
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 13 of 17 Page ID #:283



1    Defendant: Oh, that’s my family member.
2    Ofc. Bush:    The other one?     The first one?
3    Defendant:    The first one is broken . .
4    Ofc. Bush:    Yeah, where’d you find it?
5    Defendant:    In a motel. ... That’s not stolen –-
6    Ofc. Castaneda: Nothing is stolen, huh?          What’s here?    Is your ID
7    finally gonna be in here?

8    Defendant:    I hope so.
9    Ofc. Bush: Maybe someone else’s.
10   Ofc. Castaneda: Nah, I think --
11   Defendant: --Oh my god
12   Ofc. Castaneda: --Oh my god, oh.           Oh, these were also in your motels?
13   Defendant: No, that’s my card, it’s okay, I play gamble online, sir.
14   Ofc. Castaneda: And this, you sold a 20 earlier?
15   Defendant: I’m not selling.
16   Ofc. Castaneda: No?      Oh, it looks – damn, damn – oh man!         Hit the
17   jackpot right here, bro!       How much is this?     How much is this?

18   Defendant: 75 dollars.
19   Ofc. Castaneda: This looks like good crack.
20   Defendant: Come on, man, it’s crystal.
21   Ofc. Castaneda: I know, but it’s clean, man.          I don’t find this kind
22   of clean crystal.      Usually, it’s like dirty.      Alright, we’ll see.        Am

23   I gonna find a gun?

24   Defendant: Yeah.
25   Ofc. Castaneda: Where is it at, right here?          [Pause.] Man, imagine if
26   I would have taken you out the car and Lee were to reach for that

27   gun, it would have been scary.

28   Defendant: No, no--
                                            7
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 14 of 17 Page ID #:284



1    Ofc. Castaneda: I would have been -- oh man.          Oh this is better rock.
2    How much is this one?

3    Defendant:    It’s like, I think 20 grams.
4    Ofc. Castaneda: 20 grams?       How much you sell it for?
5    Defendant: --total maybe.       I’m not selling it.
6    Ofc. Castaneda:     You’ll die if you smoke this by yourself, bro.
7    Defendant: C’mon, man [unintelligible]--
8    Ofc. Castaneda: -- you’ll die
9    Defendant: [unintelligible] we can do fucking--
10   Ofc. Castaneda: You’ll die bro. If you were to smoke that by
11   yourself, oh man.      I just saved your life.      I’m gonna get a life-

12   saving medal.

13   Ofc. Bush:    How much you smoke per day?
14   Ofc. Castaneda: Yeah, how much you smoke a day?
15   Defendant: 2 or 3 grams.
16   Ofc. Castaneda: And you have about, what, 40 grams?
17   Defendant: Yeah, 40 grams for four people.          Yeah, 40 grams.
18   Ofc. Castaneda: So, how long, that provides you for how long?
19   Defendant:    Like, two weeks.
20   Ofc. Castaneda:     Two weeks? So you have a lot money?         How long have
21   you been using?

22   Defendant: 28 years.
23   Ofc. Castaneda: 28 years?       Most, most people that use don’t trust
24   themselves with that much, with so many grams.           Right?   That’s kind

25   of like the thing, right, you don’t have so much on you because then

26   you’re gonna end up killing yourself?         So you’re just sharing with

27   your own people?

28   Defendant: Oh my god, gun too!
                                            8
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 15 of 17 Page ID #:285



1    Ofc. Castaneda:     Anything else on you? [unloads gun]         Anything else
2    on you?

3    Defendant: [unintelligible]
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 16 of 17 Page ID #:286




                    EXHIBIT C-1
     Case 2:19-cr-00714-PA Document 45-2 Filed 04/20/20 Page 17 of 17 Page ID #:287



1                                       Exhibit C-1
2              October 30, 2019 Ofc. Bush’ BWV – Transcript Excerpts
3

4    15:02-16:15
5    Ofc. Bush: Is the car registered to you?
6    Defendant: Yeah everything . . . everything, insurance, I have
7    everything sir.

8    Ofc. Bush: How long have you had it?
9    Defendant: It’s almost two months, two and a half months, you
10   know.

11   Ofc. Bush: Why is your plate black like that?
12   Defendant: Because yesterday, we painted that, the tail lights,
13   so we, spray . . . it’s not, it’s not a color you can hand

14   [unintelligible], so the taillights, I think we like painted on

15   it, over it.     And then we cleaned up.      Because [unintelligible]

16   and that part is not nice to clean up so [unintelligible] . . .

17   I don’t know.

18   Ofc. Bush: [Pause.] You bought it or you’re leasing it?
19   Defendant: No, we bought it sir, from [unintelligible] auto
20   sales.

21   Ofc. Bush: Who is we?      You?   You and who?
22   Defendant: No, our family.
23

24

25

26

27

28
